Exhibit 10.1

 

CONTRIBUTION AND TRANSFER AGREEMENT

 

dated as of February 17, 2015

 

by and between

 

ACACIA NATURAL GAS CORP I, INC.

 

and

 

ENLINK MIDSTREAM PARTNERS, LP

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

2

Section 1.1

 

Definitions

 

2

Section 1.2

 

Construction

 

5

 

 

 

 

 

ARTICLE II CONVEYANCE AND CLOSING

 

5

Section 2.1

 

Conveyance

 

5

Section 2.2

 

Consideration

 

5

Section 2.3

 

Closing

 

5

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF ACACIA

 

6

Section 3.1

 

Organization of Acacia

 

6

Section 3.2

 

Authority and Approval

 

6

Section 3.3

 

No Conflict; Consents

 

6

Section 3.4

 

Title to Transferred Interests

 

7

Section 3.5

 

Compliance

 

7

Section 3.6

 

Litigation; Laws and Regulations

 

8

Section 3.7

 

Brokerage Arrangements

 

8

Section 3.8

 

Investment Intent

 

8

Section 3.9

 

No Other Representations or Warranties

 

8

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

9

Section 4.1

 

Organization and Existence

 

9

Section 4.2

 

Authority and Approval

 

9

Section 4.3

 

No Conflict; Consents

 

9

Section 4.4

 

Delivery of Opinion

 

10

Section 4.5

 

Periodic Reports

 

10

Section 4.6

 

No Material Adverse Change

 

11

Section 4.7

 

Consideration Units

 

11

Section 4.8

 

Brokerage Arrangements

 

11

Section 4.9

 

Litigation

 

12

Section 4.10

 

Investment Intent

 

12

Section 4.11

 

No Other Representations or Warranties

 

12

 

 

 

 

 

ARTICLE V TAX MATTERS

 

13

Section 5.1

 

Transfer Taxes

 

13

Section 5.2

 

Tax Treatment

 

13

 

 

 

 

 

ARTICLE VI INDEMNIFICATION

 

13

Section 6.1

 

Indemnification of the Partnership

 

13

Section 6.2

 

Indemnification of Acacia

 

13

Section 6.3

 

Survival

 

14

Section 6.4

 

Demands

 

14

Section 6.5

 

Right to Contest and Defend

 

15

Section 6.6

 

Cooperation

 

16

Section 6.7

 

Right to Participate

 

16

Section 6.8

 

Payment of Damages

 

16

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

Section 6.9

 

Direct Claim

 

16

Section 6.10

 

Limitations on Indemnification

 

17

Section 6.11

 

Sole Remedy

 

17

 

 

 

 

 

ARTICLE VII MISCELLANEOUS

 

17

Section 7.1

 

Acknowledgements

 

17

Section 7.2

 

Cooperation; Further Assurances

 

17

Section 7.3

 

Expenses

 

18

Section 7.4

 

Notices

 

18

Section 7.5

 

Governing Law

 

19

Section 7.6

 

Public Statements

 

19

Section 7.7

 

Entire Agreement; Amendments and Waivers

 

20

Section 7.8

 

Action by the Partnership

 

20

Section 7.9

 

Conflicting Provisions

 

20

Section 7.10

 

Binding Effect and Assignment

 

20

Section 7.11

 

Severability

 

21

Section 7.12

 

Interpretation

 

21

Section 7.13

 

Headings

 

21

Section 7.14

 

Multiple Counterparts

 

21

 

EXHIBITS

 

Exhibit A

 

-

 

Form of Assignment Agreement

Exhibit B

 

-

 

Form of Partnership Agreement Amendment

 

APPENDICES

 

Appendix A

 

-

 

The Partnership and Acacia Designated Personnel

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION AND TRANSFER AGREEMENT

 

This Contribution and Transfer Agreement (this “Agreement”) is made and
effective as of February 17, 2015, by and among Acacia Natural Gas Corp I, Inc.,
a Delaware corporation (“Acacia”), and EnLink Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”).  Capitalized terms used herein without
definition have the respective meanings set forth in Section 1.1.

 

RECITALS

 

WHEREAS, Acacia and EnLink Midstream Operating, LP, a Delaware limited
partnership and a wholly-owned subsidiary of the Partnership (“Operating”), are
the sole limited partners of EnLink Midstream Holdings, LP, a Delaware limited
partnership (“Holdings”);

 

WHEREAS, the general partner of Holdings is a wholly-owned subsidiary of
Operating;

 

WHEREAS, each of Acacia and Operating owns 50% of the Limited Partner Interests
(as defined in the Holdings Partnership Agreement) of Holdings;

 

WHEREAS, Acacia desires to contribute, transfer, assign and convey 25% of the
Limited Partner Interests (the “Transferred Interests”) to the Partnership
(which may, in turn, contribute the Transferred Interests to Operating, in which
case the Partnership may direct that the assignment be made directly to
Operating), pursuant to the terms of this Agreement and the Assignment
Agreement;

 

WHEREAS, the Partnership desires to accept and acquire the Transferred Interests
in accordance with the terms of this Agreement and the Assignment Agreement;

 

WHEREAS, consistent with Section 6.4 of the Holdings Partnership Agreement, the
Partnership will direct Acacia to contribute, transfer, assign and convey the
Transferred Interests directly to Operating pursuant to the Assignment
Agreement; and

 

WHEREAS, the Conflicts Committee has previously (i) received an opinion of
Simmons & Company International, the financial advisor to the Conflicts
Committee (the “Financial Advisor”), that the terms of the transactions
contemplated by this Agreement and all related agreements described in this
Agreement are fair to the Partnership and to the holders of Common Units of the
Partnership (other than EnLink Midstream GP, LLC, the general partner of the
Partnership (the “General Partner”), and its affiliates) from a financial point
of view, and (ii) found the Transaction to be fair and reasonable to the
Partnership and the holders of its Common Units (other than the General Partner
and its affiliates) and recommended that the board of directors (the “Board of
Directors”) of the General Partner approve the Transaction and, subsequently,
the Board of Directors approved the Transaction.

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions.

 

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:

 

“Acacia” has the meaning ascribed to such term in the preamble.

 

“Acacia Fundamental Representations” has the meaning ascribed to such term in
Section 6.3.

 

“Acacia Indemnified Parties” has the meaning ascribed to such term in
Section 6.2.

 

“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person; provided, however, that (i) with respect to Acacia, the
term “Affiliate” shall exclude the Partnership, the General Partner and the
Partnership’s subsidiaries and (ii) with respect to the Partnership, the term
“Affiliate” shall exclude EnLink Midstream, Inc., Acacia and their Controlling
Affiliates.  No Person shall be deemed an Affiliate of any Person solely by
reason of the exercise or existence of rights, interests or remedies under this
Agreement.

 

“Agreement” has the meaning ascribed to such term in the preamble.

 

“Applicable Law” means any applicable law or administrative rule or regulation
or any judicial, administrative or arbitration order, award, judgment, writ,
injunction or decree of any Governmental Authority having valid jurisdiction.

 

“Assignment Agreement” means that Assignment and Assumption Agreement
substantially in the form of Exhibit A attached hereto, to be executed by
Acacia, the Partnership and Operating, pursuant to which Acacia will assign the
Transferred Interests to the Partnership or Operating.

 

“Board of Directors” has the meaning ascribed to such term in the recitals.

 

“Ceiling Amount” has the meaning ascribed to such term in Section 6.10(a).

 

“Closing” has the meaning ascribed to such term in Section 2.3.

 

“Closing Date” has the meaning ascribed to such term in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Units” means the Partnership’s Common Units representing limited partner
interests of the Partnership having the terms set forth in the Partnership
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Conflicts Committee” means the conflicts committee of the Board of Directors.

 

“Consideration Units” has the meaning ascribed to such term in Section 2.2.

 

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.  The terms “Controlling” and “Controlled” shall have correlative
meanings.

 

“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation.

 

“Direct Claim” has the meaning ascribed to such term in Section 6.9.

 

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act.

 

“Enforceability Exceptions” has the meaning ascribed to such term in
Section 3.2(b).

 

“ENLC Credit Agreement” means that certain Credit Agreement, dated as of
March 7, 2014, among EnLink Midstream, LLC, Bank of America, N.A., Citibank,
N.A., Wells Fargo Bank, National Association, Royal Bank of Canada and Bank of
Montreal.

 

“ENLK Class D Common Units” means the Partnership’s Class D Common Units
representing limited partner interests of the Partnership having the terms set
forth in the Partnership Agreement Amendment.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Advisor” has the meaning ascribed to such term in the recitals.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Partner” has the meaning ascribed to such term in the recitals.

 

“Governmental Approval” means any consent, approval, license, permit, order, or
authorization of, or registration, declaration, or filing with, any Governmental
Authority.

 

“Governmental Authority” means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality.

 

“Holdings” has the meaning ascribed to such term in the recitals.

 

“Holdings Assets” means all of the assets owned on the Closing Date by Holdings.

 

“Holdings Material Adverse Effect” means a material adverse effect on or
material adverse change in (i) the assets, liabilities, financial condition or
results of operations of

 

3

--------------------------------------------------------------------------------


 

Holdings, taken as a whole, other than any effect or change (a) that impacts the
oil and gas midstream industry generally (including any change in the prices of
crude oil, condensate, natural gas or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law or GAAP), (b) in
United States or global political or economic conditions or financial markets in
general, or (c) resulting from the announcement of the transactions contemplated
by this Agreement and the Assignment Agreement and the taking of any actions
contemplated by this Agreement or the Assignment Agreement, provided, that in
the case of clauses (a) and (b), the impact on Holdings is not materially
disproportionate to the impact on similarly situated parties in the oil and gas
midstream industry, or (ii) the ability of Acacia to perform its obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement.

 

“Holdings Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Holdings, dated as of March 7, 2014.

 

“Knowledge,” as used in this Agreement with respect to a party hereof, means the
actual knowledge of that party’s designated personnel, after reasonable
inquiry.  The designated personnel for Acacia and the Partnership are set forth
on Appendix A.

 

“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge or encumbrance.

 

“Notice” has the meaning ascribed to such term in Section 7.4.

 

“Operating” has the meaning ascribed to such term in the recitals.

 

“Partnership” has the meaning ascribed to such term in the preamble.

 

“Partnership Agreement” means that certain Seventh Amended and Restated Limited
Partnership Agreement of the Partnership, dated as of July 7, 2014, as amended
by the Partnership Agreement Amendment.

 

“Partnership Agreement Amendment” means Amendment No. 1 to the Partnership
Agreement, dated as of the date hereof, in the form attached hereto as
Exhibit B.

 

“Partnership Financial Statements” has the meaning ascribed to such term in
Section 4.5.

 

“Partnership Fundamental Representations” has the meaning ascribed to such term
in Section 6.3.

 

“Partnership Indemnified Parties” has the meaning ascribed to such term in
Section 6.1.

 

“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or other entity.

 

“SEC Documents” has the meaning ascribed to such term in Section 4.5.

 

4

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Third Party Indemnity Claim” has the meaning ascribed to such term in
Section 6.4(a).

 

“Transaction” means the sale, transfer, assignment and conveyance of the
Transferred Interests and the other transactions contemplated hereby and by the
Assignment Agreement pursuant to the terms of, and subject to the conditions set
forth in, this Agreement and the Assignment Agreement.

 

“Transfer Taxes” has the meaning ascribed to such term in Section 5.1.

 

“Transferred Interests” has the meaning ascribed to such term in the recitals.

 

Section 1.2                                   Construction.

 

In constructing this Agreement: (a) the word “includes” and its derivatives
means “includes, without limitation” and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless business days are specified;
(d) unless otherwise specified, all references in this Agreement to “Article,”
“Section,” “Exhibit,” “preamble” or “recitals” shall be references to an
Article, Section, Exhibit, preamble or recitals hereto; and (e) whenever the
context requires, the words used in this Agreement shall include the masculine,
feminine and neuter and singular and the plural.

 

ARTICLE II
CONVEYANCE AND CLOSING

 

Section 2.1                                   Conveyance.

 

Upon the terms and subject to the conditions set forth in this Agreement and in
the Assignment Agreement, on the Closing Date, Acacia shall contribute,
transfer, assign and convey the Transferred Interests to the Partnership (which
may, in turn, contribute such Transferred Interests to Operating, in which case
the Partnership may direct that the assignment be made directly to Operating). 
Such contribution, transfer, assignment and conveyance of Transferred Interests
shall be effected free and clear of all Liens (other than restrictions under the
Holdings Partnership Agreement and applicable federal and state securities
laws).

 

Section 2.2                                   Consideration.

 

As consideration for the contribution, transfer, assignment and conveyance of
the Transferred Interests as set forth in Section 2.1, the Partnership shall
issue 31,618,311 ENLK Class D Common Units (the “Consideration Units”) to
Acacia.

 

Section 2.3                                   Closing.

 

The closing (the “Closing”) of the Transaction will be held on the date hereof
(the “Closing Date”) at the offices of the Partnership at 2501 Cedar Springs
Rd., Dallas, Texas

 

5

--------------------------------------------------------------------------------


 

75201. At the Closing, (a) Acacia shall deliver to the Partnership, or cause to
be delivered to the Partnership, the Assignment Agreement duly executed by
Acacia and (b) the Partnership shall deliver to Acacia, or cause to be delivered
to Acacia, (i) the Consideration Units specified in Section 2.2 in certificated
form, (ii) the Assignment Agreement duly executed by the Partnership and
Operating and (iii) a duly executed copy of the Partnership Agreement Amendment.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACACIA

 

Acacia hereby represents and warrants to the Partnership that, as of the date
hereof:

 

Section 3.1                                   Organization of Acacia.

 

Acacia is a corporation duly formed, validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, operate and lease its properties and assets and to carry on
its business as currently conducted.

 

Section 3.2                                   Authority and Approval.

 

(a)                                 Acacia has full corporate power and
authority to execute and deliver this Agreement and the Assignment Agreement, to
perform all of the obligations hereof and thereof to be performed by it and to
consummate the Transaction.  The execution and delivery by Acacia of this
Agreement and the Assignment Agreement, the performance of all of the
obligations hereof and thereof to be performed by Acacia and the consummation of
the Transaction have been duly authorized and approved by all requisite
corporate action on the part of Acacia.

 

(b)                                 This Agreement has been duly executed and
delivered by Acacia and constitutes the valid and legally binding obligation of
Acacia, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights and remedies generally and by general
principles of equity (whether applied in a proceeding at law or in equity)
(collectively, the “Enforceability Exceptions”).  When executed and delivered by
each of the parties thereto, the Assignment Agreement will constitute a valid
and legally binding obligation of Acacia, enforceable against Acacia in
accordance with its terms, except as such enforcement may be limited by the
Enforceability Exceptions.

 

Section 3.3                                   No Conflict; Consents.

 

(a)                                 The execution, delivery and performance of
this Agreement and the Assignment Agreement by Acacia do not, and the
fulfillment and compliance with the terms and conditions hereof and thereof and
the consummation of the Transaction will not, (i) violate, conflict with, result
in any breach of, or require the consent of any Person under, any of the terms,
conditions or

 

6

--------------------------------------------------------------------------------


 

provisions of the certificate of incorporation or bylaws of Acacia;
(ii) conflict with or violate any provision of any Applicable Law;
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any material indenture, mortgage, agreement, contract, commitment, license,
concession, permit, lease, joint venture or other instrument to which Acacia is
a party or by which it or any of its properties or assets are bound; or
(iv) result in the creation of any Lien (except for restrictions on transfer
imposed under the Holdings Partnership Agreement or by applicable federal or
state securities laws) on any of the Transferred Interests under any such
indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument, except in the case of clauses
(ii), (iii) and (iv) for those items which, individually or in the aggregate,
would not reasonably be expected to have a Holdings Material Adverse Effect.

 

(b)                                 No consent, approval, license, permit, order
or authorization of any Governmental Authority or other Person is required to be
obtained or made by Acacia with respect to the Transferred Interests in
connection with the execution, delivery and performance of this Agreement and
the Assignment Agreement or the consummation of the transactions contemplated
hereby or thereby, except (i) as have been waived or obtained or with respect to
which the time for asserting such right has expired or (ii) those which
individually or in the aggregate would not reasonably be expected to have a
Holdings Material Adverse Effect.

 

Section 3.4                                   Title to Transferred Interests.

 

Acacia owns, beneficially and of record, the Transferred Interests and will
convey good title, free and clear of all Liens (other than restrictions under
the Holdings Partnership Agreement and applicable federal and state securities
laws), to the Transferred Interests to the Partnership or Operating.  Except as
set forth in the Holdings Partnership Agreement and the ENLC Credit Agreement,
the Transferred Interests are not subject to any agreements or understandings
with respect to the voting or transfer of any of the Transferred Interests
(except the contribution of the Transferred Interests contemplated by this
Agreement and restrictions under applicable federal and state securities laws). 
All restrictions and Liens on the Transferred Interests that are imposed by the
ENLC Credit Agreement will terminate upon the Closing.

 

Section 3.5                                   Compliance.

 

Acacia’s ownership of the Transferred Interests is and has been in compliance in
all material respects with all Applicable Law, and Acacia has not received
notice from any Governmental Authority asserting any act of non-compliance.

 

7

--------------------------------------------------------------------------------


 

Section 3.6                                   Litigation; Laws and Regulations.

 

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, to Acacia’s Knowledge,
threatened that (a) question or involve the validity or enforceability of any of
Acacia’s obligations under this Agreement or the Assignment Agreement or
(b) seek (or reasonably might be expected to seek) (i) to prevent or delay the
consummation by Acacia of the Transaction or (ii) damages in connection with any
such consummation.

 

Section 3.7                                   Brokerage Arrangements.

 

Acacia has not entered (directly or indirectly) into any agreement with any
Person that would obligate Acacia, Holdings, the Partnership or any of their
respective Affiliates to pay any commission, brokerage or “finder’s fee” or
other similar fee in connection with this Agreement, the Assignment Agreement or
the transactions contemplated hereby or thereby.

 

Section 3.8                                   Investment Intent.

 

Acacia is accepting the Consideration Units for its own account with the present
intention of holding the Consideration Units for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws.  Acacia
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to such Consideration Units.  Acacia has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risk of an investment in such Consideration Units. 
Acacia acknowledges that such Consideration Units, and the Common Units issuable
upon conversion thereof, are not currently registered under the Securities Act
or any applicable state securities law and might not be registered in the
future, and that such Consideration Units, and the Common Units issuable upon
conversion thereof, may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable.

 

Section 3.9                                   No Other Representations or
Warranties.

 

Except for the representations and warranties contained in this Article III,
neither Acacia nor any other Person makes any other express or implied
representation or warranty with respect to Acacia, Holdings or the Transaction,
and Acacia disclaims any other representations or warranties, whether made by
Acacia, Holdings or any of their respective Affiliates, officers, directors,
employees, agents or representatives.  Except for the representations and
warranties contained in this Article III, Acacia hereby disclaims all liability
and responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to the Partnership or its Affiliates or representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to the Partnership by any director, officer, employee, agent,
consultant, or representative of Acacia, Holdings or any of their respective
Affiliates).

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership hereby represents and warrants to Acacia that, as of the date
hereof:

 

Section 4.1                                   Organization and Existence.

 

Each of the Partnership and Operating is a limited partnership duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited partnership power and authority to own, operate
and lease its properties and assets and to carry on its business as currently
conducted.

 

Section 4.2                                   Authority and Approval.

 

(a)                                 Each of the Partnership and Operating has
full limited partnership power and authority to execute and deliver this
Agreement and the Assignment Agreement, as applicable, to perform all of the
obligations hereof and thereof, as applicable, to be performed by it and to
consummate the Transaction.  The execution and delivery of this Agreement and
the Assignment Agreement, as applicable, the performance of all of its
respective obligations hereunder and thereunder, as applicable, and the
consummation of the Transaction have been duly authorized and approved by all
requisite limited partnership action of each of the Partnership and Operating to
the extent applicable.

 

(b)                                 This Agreement has been duly executed and
delivered by or on behalf of the Partnership and constitutes the valid and
legally binding obligation of the Partnership, enforceable against the
Partnership in accordance with its terms, except as such enforcement may be
limited by the Enforceability Exceptions.  When executed and delivered by each
of the parties thereto, the Assignment Agreement will constitute a valid and
legally binding obligation of the Partnership and Operating, enforceable against
the Partnership and Operating in accordance with its terms, except as such
enforcement may be limited by the Enforceability Exceptions.

 

Section 4.3                                   No Conflict; Consents.

 

(a)                                 The execution, delivery and performance of
this Agreement and the Assignment Agreement by the Partnership and Operating, as
applicable, do not, and the fulfillment and compliance with the terms and
conditions hereof and thereof, as applicable, and the consummation of the
Transaction will not, (i) violate, conflict with, result in any breach of, or
require the consent of any Person under, any of the terms, conditions or
provisions of the certificate of limited partnership or limited partnership
agreement of the Partnership or Operating, in each case as amended as of the
date hereof (including, with respect to the Partnership, the Partnership
Agreement Amendment); (ii) conflict with or violate any provision of any
Applicable Law; or (iii) conflict with, result in a breach of, constitute a
default under (whether with notice or

 

9

--------------------------------------------------------------------------------


 

the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval under
or result in a right of suspension, termination or cancellation of, any material
indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which the Partnership or
Operating is a party or by which either is bound or to which any of the
Partnership’s or Operating’s property or assets are bound.

 

(b)                                 No consent, approval, license, permit, order
or authorization of any Governmental Authority or other Person is required to be
obtained or made by the Partnership or Operating in connection with the
execution, delivery, and performance of this Agreement and the Assignment
Agreement, as applicable, or the consummation of the Transaction, except as have
been waived or obtained or with respect to which the time for asserting such
right has expired.

 

Section 4.4                                   Delivery of Opinion.

 

The Financial Advisor has delivered an opinion to the Conflicts Committee that
the terms of the transactions contemplated by this Agreement and all related
agreements described in this Agreement are fair to the Partnership and the
holders of its Common Units (other than the General Partner and its affiliates)
from a financial point of view.

 

Section 4.5                                   Periodic Reports.

 

The Partnership’s forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed prior to the date hereof, collectively the “SEC
Documents”) have been filed with the Commission on a timely basis.  The SEC
Documents, including, without limitation, any audited or unaudited financial
statements and any notes thereto or schedules included therein (the “Partnership
Financial Statements”), at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent SEC Document) (a) did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, (b) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (d) in the case of
the Partnership Financial Statements, were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (e) in the case of the
Partnership Financial Statements, fairly present (in the case of unaudited
statements, subject to normal and recurring audit adjustments) in all material
respects the consolidated financial position of the Partnership and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of its operations and cash flows for the periods then ended.  KPMG LLP is an
independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed as independent registered public
accountants of the

 

10

--------------------------------------------------------------------------------


 

Partnership as a result of or in connection with any disagreement with the
Partnership on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.

 

Section 4.6                                   No Material Adverse Change.

 

Except as set forth in or contemplated by the SEC Documents and as contemplated
by this Agreement, since September 30, 2014, and except for matters relating to
the Transaction, the business of the Partnership and its subsidiaries, as
applicable, has been conducted only in the ordinary course of business and there
has not been any (a) material adverse effect on the Partnership, (b) acquisition
or disposition of any material asset by the Partnership or any of its
subsidiaries or any contract or arrangement therefore, other than in the
ordinary course of business, (c) material change in any of the Partnership’s
accounting principles, practices or methods except to the extent required in
accordance with GAAP, (d) incurrence of material indebtedness other than in the
ordinary course of business, (e) amendment, or approval of any amendment, to the
charter documents of the Partnership, (f) material legal, regulatory or other
similar proceedings for which the Partnership has been served or (g) material
disputes, claims, audits or investigations, whether administrative, judicial or
otherwise, instituted or, to the Partnership’s Knowledge, threatened by or
against or affecting the Partnership.

 

Section 4.7                                   Consideration Units.

 

(a)                                 The Partnership has taken all limited
partnership action necessary to authorize the issuance and delivery to Acacia of
the Consideration Units as contemplated by this Agreement and of the Common
Units issuable upon conversion of such Consideration Units.

 

(b)                                 When issued in accordance with the
provisions of this Agreement, the Consideration Units, and the Common Units
issuable upon conversion of such Consideration Units, will be validly issued in
accordance with the Partnership Agreement and the DRULPA, fully paid (to the
extent required by the Partnership Agreement), nonassessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
DRULPA) and free and clear of all Liens (except for restrictions on transfer
imposed under the Partnership Agreement or by applicable federal or state
securities laws).

 

(c)                                  The Partnership Agreement Amendment has
been duly and validly authorized and approved by the General Partner, and no
other limited partnership or limited liability company proceedings on the part
of the General Partner or the Partnership are necessary to authorize and approve
the Partnership Agreement Amendment.

 

Section 4.8                                   Brokerage Arrangements.

 

The Partnership has not entered (directly or indirectly) into any agreement with
any Person that would obligate Acacia, Holdings, the Partnership or any of their
respective Affiliates

 

11

--------------------------------------------------------------------------------


 

to pay any commission, brokerage or “finder’s fee” or other similar fee in
connection with this Agreement, the Assignment Agreement or the transactions
contemplated hereby or thereby.

 

Section 4.9                                   Litigation.

 

There are no civil, criminal or administrative actions, suits, claims, hearings,
arbitrations, investigations or proceedings pending or, to the Partnership’s
Knowledge, threatened that (a) question or involve the validity or
enforceability of any of the Partnership’s or Operating’s obligations under this
Agreement or the Assignment Agreement, as applicable, or (b) seek (or reasonably
might be expected to seek) (i) to prevent or delay the consummation by the
Partnership or Operating of the Transaction or (ii) damages in connection with
any such consummation.

 

Section 4.10                            Investment Intent.

 

The Partnership is accepting the Transferred Interests for its own account with
the present intention of holding the Transferred Interests (indirectly through
Operating) for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof in violation of the Securities Act
or state securities laws.  Other than the Assignment Agreement, the Partnership
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person with respect to, such Transferred Interests.  The Partnership has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of an investment in the Transferred
Interests.  The Partnership acknowledges that such Transferred Interests are not
currently registered under the Securities Act or any applicable state securities
law and may not be registered in the future, and that such Transferred Interests
may not be transferred or sold except pursuant to the registration provisions of
the Securities Act or pursuant to an applicable exemption therefrom and pursuant
to state securities laws and regulations as applicable.

 

Section 4.11                            No Other Representations or Warranties.

 

Except for the representations and warranties contained in this Article IV,
neither the Partnership nor any other Person (including, without limitation,
Holdings) makes any other express or implied representation or warranty with
respect to the Partnership (or Holdings) or the Transaction, and the Partnership
disclaims any other representations or warranties, whether made by the
Partnership, Holdings or any of their respective Affiliates, officers,
directors, employees, agents or representatives.  Except for the representations
and warranties contained in this Article IV, the Partnership and Holdings each
hereby disclaims all liability and responsibility for any representation,
warranty, projection, forecast, statement, or information made, communicated, or
furnished (orally or in writing) to Acacia or its Affiliates or representatives
(including any opinion, information, projection, or advice that may have been or
may be provided to Acacia by any director, officer, employee, agent, consultant,
or representative of the Partnership or any of its Affiliates).

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
TAX MATTERS

 

Section 5.1                                   Transfer Taxes.

 

All transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees arising out of or in connection with the transactions effected
pursuant to this Agreement (the “Transfer Taxes”) shall be borne equally by
Acacia and the Partnership.  Each of Acacia and the Partnership shall file all
necessary Tax Returns and other documentation with respect to such Transfer
Taxes.  If required by Applicable Law, Acacia and the Partnership shall, and
shall cause their respective Affiliates, as applicable, to join in the execution
of any such Tax Returns and other documentation.

 

Section 5.2                                   Tax Treatment.

 

The parties acknowledge that the contribution and transfer of the Transferred
Interests for the Consideration Units is properly characterized as a transaction
described in Sections 721(a) of the Code.  The Parties further agree to file all
Tax Returns in a manner consistent with the foregoing treatment.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.1                                   Indemnification of the
Partnership.

 

Subject to the limitations set forth in this Agreement, Acacia, from and after
the Closing Date, shall indemnify, defend and hold the Partnership and its
Affiliates and their respective securityholders, directors, officers, and
employees (in their capacities as such) (collectively, the “Partnership
Indemnified Parties”), harmless from and against any and all Damages suffered or
incurred by any Partnership Indemnified Party as a result of or arising out of
(i) any breach or inaccuracy of a representation or warranty of Acacia in this
Agreement or (ii) any breach of any agreement or covenant on the part of Acacia
made under this Agreement or the Assignment Agreement or otherwise in connection
with the Transaction.

 

Section 6.2                                   Indemnification of Acacia.

 

Subject to the limitations set forth in this Agreement, the Partnership, from
and after the Closing Date, shall indemnify, defend and hold Acacia and its
Affiliates and their respective securityholders, directors, officers, and
employees (in their capacities as such) (collectively, the “Acacia Indemnified
Parties”) harmless from and against any and all Damages suffered or incurred by
any Acacia Indemnified Party as a result of or arising out of (i) any breach or
inaccuracy of a representation or warranty of the Partnership in this Agreement
or (ii) any breach of any agreement or covenant on the part of the Partnership
or Operating made under this Agreement or the Assignment Agreement or otherwise
in connection with the Transaction.

 

13

--------------------------------------------------------------------------------


 

Section 6.3                                   Survival.

 

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on the date that is 12 months following the Closing
Date, except (a) the representations and warranties of Acacia set forth in
Section 3.1 (Organization of Acacia),  Section 3.2 (Authority and Approval),
Section 3.4 (Title to Transferred Interests) and Section 3.7 (Brokerage
Arrangements) (the “Acacia Fundamental Representations”) shall survive
indefinitely and (b) the representations and warranties of the Partnership set
forth in Section 4.1 (Organization and Existence), Section 4.2 (Authority and
Approval) and Section 4.8 (Brokerage Arrangements) (the “Partnership Fundamental
Representations”) shall survive indefinitely.  After a representation and
warranty has terminated and expired, no indemnification shall or may be sought
pursuant to this Article VI on the basis of that representation and warranty by
any Person who would have been entitled pursuant to this Article VI to
indemnification on the basis of that representation and warranty prior to its
termination and expiration, provided that in the case of each representation and
warranty that shall terminate and expire as provided in this Section 6.3, no
claim presented in writing for indemnification pursuant to this Article VI on
the basis of that representation and warranty prior to its termination and
expiration shall be affected in any way by that termination and expiration.  The
indemnification obligations under this Article VI or elsewhere in this Agreement
shall apply regardless of whether any suit or action results solely or in part
from the active, passive or concurrent negligence or strict liability of the
indemnified party.  The covenants and agreements entered into pursuant to this
Agreement to be performed after the Closing shall survive the Closing and shall
remain in full force and effect until such covenant or agreement is fully
performed in accordance with the terms of this Agreement.

 

Section 6.4                                   Demands.

 

(a)                                 Each indemnified party hereunder agrees that
promptly upon its discovery of facts giving rise to a claim for indemnity under
the provisions of this Agreement, including receipt by it of notice of any
demand, assertion, claim, action or proceeding, judicial or otherwise, by any
third party (such claims for indemnity involving third-party claims being
collectively referred to herein as the “Third Party Indemnity Claims”), with
respect to any matter as to which it claims to be entitled to indemnity under
the provisions of this Agreement, it will give prompt notice thereof in writing
to the indemnifying party, together with a statement of such information in
respect of any of the foregoing as it shall have.  Such notice shall include a
formal demand for indemnification under this Agreement.

 

(b)                                 Notwithstanding the foregoing, if the
indemnified party fails to notify the indemnifying party thereof in accordance
with the provisions of this Agreement in sufficient time to permit the
indemnifying party or its counsel to defend against a Third Party Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Third Party Indemnity Claim shall not be relieved
except in the event

 

14

--------------------------------------------------------------------------------


 

and only to the extent that the indemnifying party is prejudiced or damaged by
such failure.

 

Section 6.5                                   Right to Contest and Defend.

 

(a)                                 The indemnifying party shall be entitled, at
its sole cost and expense, to contest and defend by all appropriate legal
proceedings any Third Party Indemnity Claim for which it is called upon to
indemnify the indemnified party under the provisions of this Agreement;
provided, that notice of the intention to so defend shall be delivered by the
indemnifying party to the indemnified party within twenty (20) days from the
date of receipt by the indemnifying party of notice by the indemnified party of
the assertion of the Third Party Indemnity Claim.  Any such defense may be
conducted in the name and on behalf of the indemnifying party or the indemnified
party as may be appropriate.  Such defense shall be conducted by reputable
counsel employed by the indemnifying party and not reasonably objected to by the
indemnified party, but the indemnified party shall have the right but not the
obligation to participate in such proceedings and to be represented by counsel
of its own choosing at its sole cost and expense.

 

(b)                                 The indemnifying party shall have full
authority to determine all action to be taken with respect to legal proceedings
relating to any Third Party Indemnity Claim for which it is called upon to
indemnify the indemnified party under the provisions of this Agreement;
provided, however, that the indemnifying party will not have the authority to
subject the indemnified party to any obligation whatsoever, other than the
performance of purely ministerial tasks or obligations not involving material
expense or injunctive relief.  If the indemnifying party does not elect to
defend any such Third Party Indemnity Claim, the indemnified party may pursue
such defense and the indemnifying party shall be bound by the result obtained
with respect thereto by the indemnified party.  If the indemnifying party
assumes the defense of a Third Party Indemnity Claim, the indemnified party
shall agree to any settlement, compromise or discharge of a Third Party
Indemnity Claim that the indemnifying party may recommend and that by its terms
obligates the indemnifying party to pay the full amount of the liability in
connection with such Third Party Indemnity Claim, which releases the indemnified
party completely in connection with such Third Party Indemnity Claim and which
would not otherwise adversely affect the indemnified party as determined by the
indemnified party in its sole discretion.

 

(c)                                  Notwithstanding the foregoing, the
indemnifying party shall not be entitled to assume the defense of any Third
Party Indemnity Claim (but shall be liable for the reasonable fees and expenses
of counsel incurred by the indemnified party in defending such Third Party
Indemnity Claim) if the Third Party Indemnity Claim seeks an order, injunction
or other equitable relief or relief for other than money damages against the
indemnified party which the indemnified party reasonably determines, after
conferring with its outside

 

15

--------------------------------------------------------------------------------


 

counsel, cannot be separated from any related claim for money damages.  If such
equitable relief or other relief portion of the Third Party Indemnity Claim can
be so separated from that for money damages, the indemnifying party shall be
entitled to assume the defense of the portion relating to money damages.

 

Section 6.6                                   Cooperation.

 

If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in defending against any
Third Party Indemnity Claim that the indemnifying party elects to defend or, if
appropriate, in making any counterclaim against the person asserting the Third
Party Indemnity Claim, or any cross-complaint against any person, and the
indemnifying party will reimburse the indemnified party for any expenses
incurred by it in so cooperating.  Likewise, at no cost or expense to the
indemnified party, the indemnifying party shall cooperate with the indemnified
party and its counsel in the foregoing scenarios with respect to any Third Party
Indemnity Claim.

 

Section 6.7                                   Right to Participate.

 

The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Third Party Indemnity
Claim against the indemnified party or conferences with representatives of or
counsel for such Persons.  The indemnifying party agrees to provide the same
participation rights to the indemnified party and its counsel with respect to
any Third Party Claim that the indemnifying party elects to defend in accordance
with Section 6.5(a).

 

Section 6.8                                   Payment of Damages.

 

The indemnification required hereunder shall be made by periodic payments of the
amount of Damages in connection therewith within ten (10) days as and when
reasonably specific bills are received by, or Damages are incurred and
reasonable evidence thereof is delivered to, the indemnifying party.  In
calculating any amount to be paid by an indemnifying party by reason of the
provisions of this Agreement, the amount shall be reduced by all insurance
proceeds and any indemnification reimbursement proceeds received from third
parties credited to or received by the indemnified party related to the Damages.

 

Section 6.9                                   Direct Claim.

 

Any claim by an indemnified party with respect to any Damages which do not
result from a Third Party Indemnity Claim (a “Direct Claim”) will be asserted by
giving the indemnifying party reasonably prompt written notice thereof, stating
the nature of such claim in reasonable detail and indicating the estimated
amount, if practicable.  The indemnifying party will have a period of forty-five
(45) days from receipt of such Direct Claim within which to respond to such
Direct Claim.  If the indemnifying party does not respond within such forty-five
(45) day period, the indemnifying party will be deemed to have accepted such
Direct Claim.  If the indemnifying party rejects such Direct Claim, the
indemnified party will be free to seek enforcement of its rights to
indemnification under this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 6.10                            Limitations on Indemnification.

 

(a)                                 To the extent that the Partnership
Indemnified Parties are entitled to indemnification for Damages pursuant to
Section 6.1(i), Acacia’s aggregate liability to the Partnership Indemnified
Parties under Section 6.1(i) shall not exceed $138,750,000 (the “Ceiling
Amount”).  Notwithstanding the foregoing, the Ceiling Amount shall not apply to
breaches or inaccuracies of the Acacia Fundamental Representations.

 

(b)                                 To the extent that the Acacia Indemnified
Parties would otherwise be entitled to indemnification for Damages pursuant to
Section 6.2(i), the Partnership’s aggregate liability to the Acacia Indemnified
Parties under Section 6.2 shall not exceed the Ceiling Amount.  Notwithstanding
the foregoing, the Ceiling Amount shall not apply to breaches or inaccuracies of
the Partnership Fundamental Representations.

 

(c)                                  Additionally, neither the Partnership, on
the one hand, nor Acacia, on the other hand, will be liable as an indemnitor,
and each of Acacia and the Partnership hereby waives claims against the other
party, under this Agreement for any consequential, incidental, special,
indirect, exemplary or punitive damages based on any theory of liability
(including lost profits) suffered or incurred by the indemnified party or
parties except to the extent resulting pursuant to Third Party Indemnity Claims.

 

Section 6.11                            Sole Remedy.

 

No party shall have liability under this Agreement, the Assignment Agreements or
the transactions contemplated hereby or thereby except as is provided in this
Article VI (other than claims or causes of action arising from fraud).

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1                                   Acknowledgements.

 

Each party acknowledges that it has relied on the representations and warranties
of the other party expressly and specifically set forth in this Agreement.  Such
representations and warranties constitute the sole and exclusive representations
and warranties of the parties hereto in connection with the transactions
contemplated hereby, and the parties hereto understand, acknowledge and agree
that all other representations and warranties of any kind or nature, whether
expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed.

 

Section 7.2                                   Cooperation; Further Assurances.

 

Acacia and the Partnership shall use their respective commercially reasonable
efforts, and the Partnership will use commercially reasonable efforts to cause
Holdings and Operating, to obtain all approvals and consents required by or
necessary for the Transaction.  Each of the

 

17

--------------------------------------------------------------------------------


 

parties acknowledges that certain actions may be necessary with respect to the
matters and actions contemplated by this Agreement and the Assignment Agreement
such as making notifications and obtaining consents or approvals or other
clearances that are material to the consummation of the Transaction, and each
agrees to take all appropriate action and to do all things necessary, proper or
advisable under Applicable Laws and regulations to make effective the
Transaction; provided, however, that nothing in this Agreement will require any
party hereto to hold separate or make any divestiture not expressly contemplated
herein of any asset or otherwise agree to any restriction on its operations or
other burdensome condition which would in any such case be material to its
assets, liabilities or business in order to obtain any consent or approval or
other clearance required by this Agreement or the Assignment Agreement.

 

Section 7.3                                   Expenses.

 

Except as otherwise provided herein and regardless of whether the Transaction is
consummated, each party shall pay its own expenses incident to this Agreement
and all action taken in preparation for carrying this Agreement into effect.

 

Section 7.4                                   Notices.

 

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called “Notice”) shall be in writing and delivered in person, by courier service
requiring acknowledgment of receipt of delivery or by fax, as follows:

 

If to Acacia, addressed to:

 

Acacia Natural Gas Corp I, Inc.

2501 Cedar Springs Rd.

Dallas, TX 75201

Attention: General Counsel

Tel: (214) 953-9500

Fax: (214) 721-9383

 

with copies (which shall not constitute notice) to:

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, TX 75201

Attention: Douglass M. Rayburn

Tel: (214) 953-6634

Fax: (214) 661-4634

 

If to the Partnership or Holdings, addressed to:

 

EnLink Midstream Partners, LP

2501 Cedar Springs Rd.

 

18

--------------------------------------------------------------------------------


 

Dallas, TX 75201

Attention: General Counsel

Tel: (214) 953-9500

Fax: (214) 721-9383

 

with copies (which shall not constitute notice) to:

 

Morris, Nichols, Arsht & Tunnell LLP

1201 North Market Street, 16th Floor

P.O. Box 1347

Attention: Louis G. Hering

Tel: (302) 658-9200

Fax: (302) 658-3989

 

Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by fax shall be confirmed by appropriate answer
back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours.  Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.

 

Section 7.5                                   Governing Law.

 

(a)                                 This Agreement shall be subject to and
governed by the laws of the State of Delaware, without regard to its principles
of conflicts of law.  Each Party hereby submits to the exclusive jurisdiction of
and venue in the state and federal courts in the State of Delaware for any legal
proceeding between the parties arising out of or relating to this Agreement, the
Assignment Agreement or the Transaction.

 

(b)                                 Each of the parties agrees that service of
summons, complaint or other process in connection with any legal proceeding
described in paragraph (a) above may be made by overnight courier addressed to
such party at the address provided in Section 7.4 of this Agreement and that
service so made shall be as effective as if personally made in the State of
Delaware.

 

(c)                                  Each of the parties to this Agreement
irrevocably waives any and all right to trial by jury in any legal proceeding
between the parties arising out of or relating to this Agreement, the Assignment
Agreement or the Transaction.

 

Section 7.6                                   Public Statements.

 

The parties hereto shall consult with each other and no party shall issue any
public announcement or statement with respect to this Agreement or the
Transaction without the consent of the other party, unless the party desiring to
make such announcement or statement, after seeking such consent from the other
parties, obtains advice from legal counsel that a public announcement or
statement is required by Applicable Law or stock exchange regulations.

 

19

--------------------------------------------------------------------------------


 

Section 7.7                                   Entire Agreement; Amendments and
Waivers.

 

(a)                                 This Agreement and the Assignment Agreement
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof. 
Each party to this Agreement agrees that no other party to this Agreement
(including its agents and representatives) has made any representation,
warranty, covenant or agreement to or with such party relating to this Agreement
or the Transaction, other than those expressly set forth herein and in the
Assignment Agreement, as applicable.

 

(b)                                 No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by each party to be
bound thereby.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (regardless of
whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

Section 7.8                                   Action by the Partnership.

 

With respect to any action, Notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership with
respect to the Transaction, such action, Notice, consent, approval or waiver
shall be taken or given by the Conflicts Committee on behalf of the Partnership.

 

Section 7.9                                   Conflicting Provisions.

 

This Agreement and the Assignment Agreement, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
Transaction.  In this Agreement and the Assignment Agreement, and as between
them, specific provisions prevail over general provisions.  In the event of a
conflict between this Agreement and the Assignment Agreement, this Agreement
shall control.

 

Section 7.10                            Binding Effect and Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party; provided, however, that
the Partnership may assign any of its rights, interests, obligations or benefits
under this Agreement (including its right to acquire some or all of the
Transferred Interests at the Closing) to any direct or indirect subsidiary or
other Affiliate of the Partnership.  Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
hereto and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder, except for express language with respect to
the Partnership Indemnified Parties and the Acacia Indemnified Parties contained
in the indemnification provisions of Article VI.

 

20

--------------------------------------------------------------------------------


 

Section 7.11                            Severability.

 

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership and Acacia shall promptly
meet and negotiate substitute provisions for those rendered or declared illegal
or unenforceable, but all of the remaining provisions of this Agreement shall
remain in full force and effect.

 

Section 7.12                            Interpretation.

 

It is expressly agreed by the parties that neither this Agreement nor the
Assignment Agreement shall be construed against any party hereto or thereto, and
no consideration shall be given or presumption made, on the basis of who drafted
this Agreement, the Assignment Agreement or any provision hereof or thereof or
who supplied the form of this Agreement or the Assignment Agreement.  Each party
agrees that this Agreement has been purposefully drawn and correctly reflects
its understanding of the transactions contemplated by this Agreement and,
therefore, waives the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

Section 7.13                            Headings.

 

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  The Exhibits and Appendices
referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, such Exhibits
and Appendices are incorporated in the definition of “Agreement.”

 

Section 7.14                            Multiple Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

*    *    *    *     *

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

ACACIA:

 

 

 

ACACIA NATURAL GAS CORP I, INC.

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name:

Michael J. Garberding

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

THE PARTNERSHIP:

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name:

Michael J. Garberding

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Signature Page to Contribution and Transfer Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

form of assignment agreement

 

This ASSIGNMENT AGREEMENT (this “Assignment Agreement”), dated as of [·], 2015,
is entered into by and among Acacia Natural Gas Corp I, Inc., a Delaware
corporation (“Acacia”), EnLink Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), and EnLink Midstream Operating, LP, a Delaware
limited partnership (“Operating”).  Acacia, the Partnership and Operating may be
referred to individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

A.                                    Pursuant to the terms of a Contribution
and Transfer Agreement (the “Contribution Agreement”, with capitalized terms
used but not defined herein having the respective meanings set forth in the
Contribution Agreement), dated as of the date hereof, between Acacia and the
Partnership, Acacia has agreed to transfer to the Partnership or its designee
the Transferred Interests.

 

B.                                    Pursuant to Section 2.1 of the
Contribution Agreement, the Partnership desires to assign to Operating and
Operating desires to accept from the Partnership all of the Partnership’s right
to acquire the Transferred Interests.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.1.                            Assignment of the Transferred Interests.  At the
direction of the Partnership, Acacia hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers the Transferred Interests
free and clear of all Liens (other than restrictions under the Holdings
Partnership Agreement and applicable federal and state securities laws) to
Operating and Operating hereby accepts and assumes obligations arising or
accruing from and after the date hereof with respect to the Transferred
Interests, effective as of the Closing.

 

1.2.                            Contribution Agreement.  This Assignment
Agreement is subject to, in all respects, the terms and conditions of the
Contribution Agreement, and nothing contained herein is meant to enlarge,
diminish or otherwise alter the terms and conditions of the Contribution
Agreement or the Parties’ duties and obligations contained therein.  To the
extent there is a conflict between this Assignment Agreement and the
Contribution Agreement, the terms of the Contribution Agreement will control.

 

1.3.                            Incorporation of Terms.  The following
provisions of the Contribution Agreement are hereby incorporated into and
specifically made applicable to this Assignment Agreement (provided, that,
unless such incorporated provisions refer specifically to “the Assignment
Agreement,” in construing such incorporated provisions, any reference to “this
Agreement” shall be deemed to refer to this Assignment Agreement and any
reference to “a party” or “the parties” shall be deemed to refer to a Party or
the Parties, as applicable):

 

Section 7.2 (Cooperation; Further Assurances)

Section 7.3 (Expenses)

 

--------------------------------------------------------------------------------


 

Section 7.5 (Governing Law)

Section 7.6 (Public Statements)

Section 7.7 (Entire Agreement; Amendments and Waivers)

Section 7.10 (Binding Effect and Assignment)

Section 7.11 (Severability)

Section 7.12 (Interpretation)

Section 7.13 (Headings)

Section 7.14 (Multiple Counterparts)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Assignment Agreement as of
the date first written above.

 

 

 

ACACIA:

 

 

 

ACACIA NATURAL GAS CORP I, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE PARTNERSHIP:

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OPERATING:

 

 

 

ENLINK MIDSTREAM OPERATING, LP

 

 

 

By:

EnLink Midstream Operating GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Assignment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDMENT NO. 1 TO

SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

OF
ENLINK MIDSTREAM PARTNERS, LP

 

This AMENDMENT NO. 1 TO SEVENTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ENLINK MIDSTREAM PARTNERS, LP (this “Amendment”), dated as of
February 17, 2015, is entered into by EnLink Midstream GP, LLC, a Delaware
limited liability company (the “General Partner”), as general partner of EnLink
Midstream Partners, LP, a Delaware limited partnership (the “Partnership”). 
Capitalized terms used but not defined herein are used as defined in the Seventh
Amended and Restated Agreement of Limited Partnership of EnLink Midstream
Partners, LP, dated as of July 7, 2014 (the “Partnership Agreement”).

 

RECITALS:

 

WHEREAS, Section 13.1(d)(i) of the Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee, may amend any
provision of the Partnership Agreement to reflect a change that, in the
discretion of the General Partner, does not adversely affect the Limited
Partners (including any particular class of Partnership Interests as compared to
other classes of Partnership Interests) in any material respect. The General
Partner has determined that the following amendment to the Partnership Agreement
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect.

 

WHEREAS, Section 5.4 of the Partnership Agreement provides that the General
Partner, without the approval of any Limited Partners, may issue additional
Partnership Securities, or classes or series thereof, for any Partnership
purpose at any time and from time to time, and may issue such Partnership
Securities for such consideration and on such terms and conditions as shall be
established by the General Partner in its sole discretion, all without the
approval of any Limited Partners.

 

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner or Assignee, may amend any
provision of the Partnership Agreement to reflect an amendment that, in the
discretion of the General Partner, is necessary or advisable in connection with
the authorization of issuance of any class or series of Partnership Securities
pursuant to Section 5.4 of the Partnership Agreement.

 

WHEREAS, Acacia Natural Gas Corp I, Inc., a Delaware corporation (“Acacia”), and
the Partnership have entered into that certain Contribution and Transfer
Agreement (the “Contribution Agreement”) dated February 17, 2015, pursuant to
which Acacia will contribute a 25.0% limited partnership interest in EnLink
Midstream Holdings, LP to the Partnership or its designee in exchange for
Class D Common Units.

 

--------------------------------------------------------------------------------


 

WHEREAS, the General Partner has determined that it is in the best interest of
the Partnership to adopt this Amendment in order to provide for the issuance of
the Class D Common Units to certain persons pursuant to the Contribution
Agreement.

 

WHEREAS, acting pursuant to the power and authority granted to it: (i) under
Section 13.1(d)(i) of the Partnership Agreement, the General Partner has
determined that this Amendment to the Partnership Agreement does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, and (ii) under Section 13.1(g) of the Partnership Agreement, the
General Partner has determined that this Amendment to the Partnership Agreement
is necessary and advisable in connection with the authorization of issuance of
the Class D Common Units.

 

NOW, THEREFORE, the Partnership Agreement is amended as follows:

 

Section 1.                                           Amendment Relating to
Class D Common Units.

 

(a)                                 Section 1.1 is amended to add or amend and
restate the following definitions in the appropriate alphabetical order:

 

(i)                                     “Class D Capital Amount” has the meaning
ascribed to such term in Section 5.3(a).

 

(ii)                                  “Class D Common Unit” means a Partnership
Security representing a fractional part of the Partnership Interests of all
Limited Partners and Assignees, and having the rights and obligations specified
with respect to the Class D Common Units in this Agreement.

 

(iii)                               “Class D Conversion Effective Date” has the
meaning assigned to such term in Section 5.8(b)(vi).

 

(iv)                              “Contribution Agreements” means, collectively,
the First Contribution Agreement, the Closing Contribution Agreement, the 2013
Contribution Agreement and the 2015 Contribution Agreement.

 

(v)                                 “Initial Common Units” means the Common
Units sold in the Initial Offering.

 

(vi)                              “Partnership Security” means any class or
series of equity interest in the Partnership (but excluding any options, rights,
warrants and appreciation rights relating to an equity interest in the
Partnership), including, without limitation, Common Units, Class D Common Units,
and Incentive Distribution Rights.

 

(vii)                           “Preceding Quarter” means the Quarter
immediately prior to the 2015 Closing Quarter.

 

(viii)                        “Unit” means a Partnership Security that is
designated as a “Unit” and shall include Common Units and Class D Common Units
but shall not include (i) General

 

2

--------------------------------------------------------------------------------


 

Partner Units (or the General Partner Interest represented thereby) or
(ii) Incentive Distribution Rights.

 

(ix)                              “2015 Closing Quarter” means the Quarter
commencing on January 1, 2015.

 

(x)                                 “2015 Contribution Agreement” means the
Contribution and Transfer Agreement by and between Acacia and the Partnership,
dated as of February 17, 2015.

 

(xi)                              “2015 Contribution Agreement Closing Date”
means the date of the closing of the contribution of a 25.0% limited partnership
interest in EnLink Midstream Holdings, LP to the Partnership or its designee
pursuant to the 2015 Contribution Agreement.

 

(b)                                 Section 1.1 of the Partnership Agreement is
hereby further amended to add the following to the end of the definition of
“Common Unit:”

 

The term “Common Unit” does not refer to a Class D Common Unit prior to its
conversion into a Common Unit pursuant to the terms hereof.

 

(c)                                  Section 5.3(a) of the Partnership Agreement
is amended to add the following at the end of such section:

 

The initial Capital Account balance in respect of each Class D Common Unit shall
equal (A) the closing price of a Common Unit on the National Securities Exchange
on the 2015 Contribution Agreement Closing Date less (B) the excess of (x) the
amount of distribution paid per Common Unit with respect to the 2015 Closing
Quarter, over (y) the amount of distribution paid per Class D Common Unit with
respect to the 2015 Closing Quarter (the “Class D Capital Amount”), and the
initial Capital Account balance of each holder of Class D Common Units in
respect of all Class D Common Units held shall be the product of such Class D
Capital Amount multiplied by the number of Class D Common Units held thereby.

 

(d)                                 Article V is amended to add a new
Section 5.8 creating a new series of Units to read in its entirety:

 

Section 5.8.                                    Establishment of Class D Common
Units.

 

(a)                                 General. The General Partner hereby
designates and creates a series of Units to be designated as “Class D Common
Units” and consisting of a total of 31,618,311 Class D Common Units, having the
same rights and preferences, and subject to the same duties and obligations as
the Common Units, except as set forth in this Section 5.8.

 

(b)                                 Rights of Class D Common Units. During the
period commencing upon the date of issuance of the Class D Common Units and
ending on the Class D Conversion Effective Date, the Class D Common Units shall
have the

 

3

--------------------------------------------------------------------------------


 

following rights and preferences and shall be subject to the following duties
and obligations:

 

(i)                                     Allocations. Except as otherwise
provided in this Agreement, all items of Partnership income, gain, loss,
deduction and credit shall be allocated to the Class D Common Units to the same
extent as such items would be so allocated if such Class D Common Units were
Common Units that were then Outstanding.

 

(ii)                                  Distributions. Except as otherwise
provided in this Agreement, the Class D Common Units shall have the right to
share in partnership distributions of Available Cash pursuant to Section 6.3,
6.4 or 6.5 on a pro rata basis with the Common Units (excluding distributions
with respect to (A) the 2015 Closing Quarter and (B) the Preceding Quarter), so
that the amount of any Partnership distribution to each Common Unit will equal
the amount of such distribution to each Class D Common Unit. The Class D Common
Units shall have the right to share in Partnership distributions of Available
Cash pursuant to Section 6.3, 6.4 or 6.5 with respect to the 2015 Closing
Quarter, so that the amount of any Partnership distribution to each Class D
Common Unit in respect of such Quarter will equal (A) the amount of the
distribution in respect of such Quarter to each Common Unit multiplied by (B) a
fraction, (x) the numerator of which is the number of days commencing with the
2015 Contribution Agreement Closing Date and ending with the last day of such
Quarter and (y) the denominator of which is the total number of days in such
Quarter.  For the avoidance of doubt, the holders of the Incentive Distribution
Rights shall be entitled to receive distributions pursuant to subsections
(b)-(d) of Section 6.4 for the 2015 Closing Quarter in respect of the Class D
Common Units, determined as if the Class D Common Units were treated as Common
Units, and with appropriate adjustments made to take into account the period in
which the Class D Common Units were outstanding during the 2015 Closing Quarter,
each as determined by the General Partner in its discretion.

 

(iii)                           Voting Rights.  Prior to the Class D Conversion
Effective Date, the Class D Common Units shall be entitled to vote as a single
class with the holders of the Common Units on any matters on which Unitholders
are entitled to vote, and shall be entitled to vote as a separate class on any
matter that adversely affects the rights or preferences of the Class D Common
Units in relation to other classes of Partnership Interests (including as a
result of a merger or consolidation) or as required by law. The approval of a
majority of the Class D Common Units shall be required to approve any matter for
which the holders of the Class D Common Units are entitled to vote as a separate
class. Each Class D Common Unit will be entitled to the number of votes equal to
the number of Common Units into which a Class D Common Unit is convertible at
the time of the record date for the vote or written consent on the matter.

 

4

--------------------------------------------------------------------------------


 

(iv)                              Certificates.  The Class D Common Units shall
be evidenced by certificates in such form as the General Partner may approve
and, subject to the satisfaction of any applicable legal, regulatory and
contractual requirements, may be assigned or transferred in a manner identical
to the assignment and transfer of other Units.

 

(v)                                 Registrar and Transfer Agent.  The General
Partner will act as registrar and transfer agent of the Class D Common Units.

 

(vi)                              Conversion.  Each Class D Common Unit shall
automatically convert into one Common Unit (subject to appropriate adjustment in
the event of any split-up, combination or similar event affecting the Common
Units or other Units that occurs prior to the conversion of the Class D Common
Units) effective as of the first Business Day following the Record Date for the
distribution with respect to the 2015 Closing Quarter (the “Class D Conversion
Effective Date”) without any further action by the holders thereof and without
the approval of any Partner. The terms of the Class D Common Units will be
changed, automatically and without further action, on the Class D Conversion
Effective Date so that each Class D Common Unit is converted into one Common
Unit and, immediately thereafter, none of the Class D Common Units shall be
Outstanding. Such conversion shall be effective as of the Class D Conversion
Effective Date, and the Person entitled to receive the Common Units issuable
upon such conversion shall be treated for all purposes as the record holder of
such Common Units as of such date.

 

(vii)                           Common Unit Issuance. On the Class D Conversion
Effective Date, each Unitholder holders Class D Common Units shall surrender the
certificate or certificates representing the Class D Common Units at the office
of the Transfer Agent for such Units, and the Transfer Agent shall issue to such
holder a certificate or certificates for the number of Common Units to which
such holder is entitled and the Partnership shall cause the Transfer Agent to
reflect the issuance of the Common Units book entry on the books and records of
the Partnership.

 

(e)                                  Section 6.1(d)(iii)(A) is amended and
restated to read in its entirety:

 

(A)                               If the amount of cash or the Net Agreed Value
of any property distributed (except (x) for any difference resulting from the
application of Section 5.8(b)(ii) to the 2015 Closing Quarter or the Preceding
Quarter or (y) cash or property distributed or deemed distributed pursuant to
Section 12.4) to any class of Unitholder with respect to its Units (other than
to the Series A Preferred Unitholders with respect to the Series A Preferred
Units) for a taxable period is greater (on a per Unit basis) than the amount of
cash or the Net Agreed Value of property distributed to any other class of
Unitholders (other than the class of Unitholders holding Series A Preferred
Units) with respect to their Units (on a per Unit basis) for such taxable
period, then (1) each

 

5

--------------------------------------------------------------------------------


 

Unitholder receiving such greater cash or property distribution shall be
allocated gross income in an amount equal to the product of (aa) the amount by
which the distribution (on a per Unit basis) to such Unitholder exceeds the
distribution (on a per Unit basis) to the Unitholders (other than the class of
Unitholders holding Series A Preferred Units) receiving the smallest
distribution and (bb) the number of Units owned by the Unitholder receiving the
greater distribution; and (2) the General Partner shall be allocated gross
income in an aggregate amount equal to the product obtained by multiplying (aa)
the quotient determined by dividing (x) the General Partner’s Percentage
Interest at the time in which the greater cash or property distribution occurs,
by (y) the sum of 100% less the General Partner’s Percentage Interest at the
time in which the greater cash or property distribution occurs times (bb) the
sum of the amounts allocated in clause (1) above.

 

Section 2.                                           General Authority. The
appropriate officers of the General Partner are hereby authorized to make such
further clarifying and conforming changes they deem necessary or appropriate,
and to interpret the Partnership Agreement, to give effect to the intent and
purpose of this Amendment.

 

Section 3.                                           Ratification of Partnership
Agreement. Except as expressly modified and amended herein, all of the terms and
conditions of the Partnership Agreement shall remain in full force and effect.

 

Section 4.                                           Governing Law. This
Amendment will be governed by and construed in accordance with the laws of the
State of Delaware.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed this Amendment to be
effective as of the date first set forth above.

 

 

GENERAL PARTNER:

 

 

 

EnLink Midstream GP, LLC

 

 

 

By:

 

 

Name:

Michael J. Garberding

 

Title:

Executive Vice President and

Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Seventh Amended and Restated Agreement of
Limited Partnership]

 

--------------------------------------------------------------------------------


 

Appendix A

 

The Partnership and Acacia Designated Personnel

 

Acacia Designated Personnel:

 

·                  Michael Garberding

·                  Alaina Brooks

 

Partnership Designated Personnel:

 

·                  Michael Garberding

·                  Alaina Brooks

 

--------------------------------------------------------------------------------